COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                               §

 RONALD FAY SCHERMERHORN,                      §               No. 08-13-00236-CR

                      Appellant,               §                 Appeal from the

 v.                                            §          Criminal District Court No. 4

 THE STATE OF TEXAS,                           §             of Tarrant County, Texas

                       State.                  §                 (TC# 1323955R)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 7, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Brian Salvant, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before January 7, 2014.

       IT IS SO ORDERED this 18th day of December, 2013.


                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.